TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED JANUARY 13, 2021



                                     NO. 03-16-00041-CV


                                John J. Gorman IV, Appellant

                                                v.

                               Westech Capital Corp., Appellee




         APPEAL FROM THE 53RD DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES GOODWIN, TRIANA, AND KELLY
         DISMISSED ON JOINT MOTION -- OPINION BY JUSTICE TRIANA




This is an appeal from the interlocutory order signed by the trial court on January 7, 2016. The

parties have filed a joint motion to dismiss the appeal, and having considered the motion, the

Court agrees that the motion should be granted. Therefore, the Court grants the motion and

dismisses the appeal. Appellant shall pay all costs relating to this appeal, both in this Court and

in the court below.